            Case 1:20-cv-00534-LY Document 4 Filed 07/20/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

HAROLD WILLIAM VAN ALLEN,                         §
         Plaintiff                                §
                                                  §
v.                                                §              CASE NO. 1:20-CV-0534- LY-SH
                                                  §
CHIEF JUDGE OF THE FIRST                          §
CIRCUIT, ET AL,                                   §
           Defendants                             §

                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

TO:     THE HONORABLE LEE YEAKEL
        UNITED STATES DISTRICT JUDGE

     Before the Court is Plaintiff Harold William Van Allen’s Complaint. Dkt. 1. The Court submits

this Report and Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), Federal Rule of Civil

Procedure 72(b), and Rule 1(d) of Appendix C of the Local Rules of the United States District

Court for the Western District of Texas.

                                        I.    Background

     On May 18, 2020, the Court ordered Plaintiff to submit either the Court’s $400 filing fee or a

completed application to proceed in forma pauperis within thirty days. Dkt. 3. The Court also

warned Plaintiff that failure to comply with the Court’s Order would result in the Court

recommending that his case be dismissed. Id. Plaintiff has failed to pay the required fee or submit

an application to proceed in forma pauperis.

     A district court may dismiss an action sua sponte for failure to prosecute or to comply with

any order of court under Federal Rule of Civil Procedure 41(b). McCullough v. Lynaugh, 835 F.2d

1126, 1127 (5th Cir. 1988). Because Plaintiff has failed to abide by a Court Order and to prosecute

his case, this lawsuit should be dismissed.
           Case 1:20-cv-00534-LY Document 4 Filed 07/20/20 Page 2 of 2




                                  II.      Recommendation

   The undersigned therefore RECOMMENDS that the District Court DISMISS Harold

William Van Allen’s lawsuit without prejudice pursuant to Rule 41(b).

                                        III.   Warnings

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except on grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

§ 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on July 20, 2020.



                                                    SUSAN HIGHTOWER
                                                    UNITED STATES MAGISTRATE JUDGE
